Citation Nr: 0915324	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-31 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
bilateral shoulders (claimed as joint and muscle pain), as 
secondary to the service-connected disability of 
hypothyroidism.

2.  Entitlement to service connection for a predisposition to 
allergic reactions, cold, and influenza, as secondary to the 
service-connected disability of hypothyroidism.

3.  Entitlement to service connection for lumbosacral strain 
syndrome (claimed as joint and muscle pain), as secondary to 
the service-connected disability of hypothyroidism.

4.  Entitlement to service connection for tendonitis of the 
bilateral hands (claimed as joint and muscle pain), as 
secondary to the service-connected disability of 
hypothyroidism.

5.  Entitlement to service connection for short-term memory 
loss, as secondary to the service-connected disability of 
hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an April 2003 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Paul, Minnesota, 
(hereinafter RO).  The case was remanded by the Board in 
December 2007.  Regrettably, the appeal must again be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  
REMAND

Subsequent to the most recent supplemental statement of the 
case issued in December 2008, additional evidence has been 
obtained.  However, this evidence has not been reviewed by 
the RO in a supplemental statement of the case.  The veteran 
has not waived his right to have the RO conduct the initial 
review of this evidence, and the veteran's representative 
reported specifically in April 2009 that the veteran has not 
waived this right.  Thus, to avoid any potential prejudice, 
the RO (actually, the AMC) must consider this additional 
evidence prior to the Board.  See 38 C.F.R. §§ 19.31, 
20.1304(c); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

The claims on appeal must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time must be 
allowed for response.  This SSOC should 
specifically document consideration of 
all the evidence received since the 
December 2008 SSOC that has not 
previously been considered.  Thereafter, 
the case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




